Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 13, 16, and 19 directed to a non-elected species without traverse.  Accordingly, claims 13, 16, and 19 been cancelled.

In the Claims:
claim 13 (cancelled).
claim 16 (cancelled).
claim 19 (cancelled).


Election/Restrictions
Claims 4-8 are allowable. The restriction requirement between species, as set forth in the Office action mailed on June 22, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 22, 2020 is partially withdrawn. Claims 13, 16, and 19 are still restricted and have been canceled as stated above.  Claims 4-8 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim (e.g., claim 1). However, claims 13, 16, and 19, directed to the non-elected species remain withdrawn from consideration because they do not require all the limitations of an allowable claim and have been canceled. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-12, 14, 15, 17, 18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or disclose the following combination of limitations of independent claims 1 and similarly 11, 14, 15, 17 and 18, as amended:
divide the screen into at least a first region, corresponding to a center of the screen, and a second region, different from the first region, and
differentiate a strength of the smoothing applied to a first image region of the first image corresponding to the first region of the screen and a second image region of the first image corresponding to the second region of the screen, such that the strength of smoothing applied to the first image region of the first image is lower than the strength of smoothing applied to the second image region of the first image. 

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
			/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623